Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Nancy K. Britt on 05/04/2021

The application has been amended as follows: 
1. (Currently Amended) An electronic vaping device comprising: 
a power supply section including, 
a power supply; 
a cartridge including, 
a reservoir configured to store a pre-vapor formulation, and 
a wick in fluid communication with the pre-vapor formulation; and 
a heater assembly section connected to the power supply section and the cartridge, the heater assembly section including, 

a heater support configured to support the at least one plate heater, the heater support has a wedge shape, the wedge shape formed by a first surface and a second surface, the first surface supporting a first plate heater and the second surface supporting a second plate heater, the heater support including, 
a base support defining an air channel therethrough, the base support including, 
a side wall, and 
the heater support being ring-shaped and arranged about a portion of at least a portion of the side wall.

32. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1-9, 17-19, and 33 are indicated. The claimed invention as whole, discloses an electronic vaping device comprising a power supply, a cartridge including a reservoir and a wick, and a heater assembly section including at least one plate heater and a heater support; wherein the heater support the heater assembly section including, at least one plate heater in physical contact with a portion of the wick, the at least one plate heater selectively electrically connectable to the power supply, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726